DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the following species: HPIV1 and SEQ ID NOs: 24-30, 135, and 136 in the reply filed on April 25, 2022 is acknowledged. Applicant kindly provides protein identification corresponding to each elected SEQ ID NOs. including non-elected SEQ ID NO: 31, which has also been included in the elected sequence searches. 
Applicant lists claims 1-5, 7-12, 16-18, and 20-32 as reading on the elected species. However, instant claim 4 requires non-elected SEQ ID NO: 1, identified in the instant sequence listing as: “Recombinant Human/Bovine parainfluenza virus 3 (B/HIV3) expressing a chimeric RSV/BPIV3 F protein and its uses”.  SEQ ID NO: 1 and B/HIV3 are non-elected species. Therefore, claims 4-6 are withdrawn due to non-elected subject matter. Claim 18, listed in applicant’s reply as reading on the elected species recites SEQ ID NO: 21, which is not commensurate with the elected SEQ ID NOs. Therefore, claim 18 is also withdrawn due to non-elected subject matter.
Claims 1-18 and 20- 32 are pending; claims 4-6, 13-15, and 18 are withdrawn due to non-elected subject matter; and claims 1-3, 7-12, 16, 17, and 20-32 are under consideration. 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an
allowable generic claim as provided by 37 CFR 1.141.
Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on May 18, 2020, June 3, 2020, and January 7, 2021 have been considered by the examiner.
Specification
The title of the invention is not descriptive to the subject matter claimed under examination. The following title is suggested: RECOMBINANT HUMAN PARAINFLUENZA VIRUS 1 (HPIV1) EXPRESSING A CHIMERIC RSV/HPIV1 F PROTEIN AND USES THEREOF.
Claim Objections
Claim 22 objected to because of the following informalities:  the claim lacks a period at the end.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 22 is incomplete because there is nothing recited after “and” in line 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 10, 12, 17, and 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (Expert Review of Respiratory Medicine. 2011; 5 (4): 515-526) and McGinnes et al. (Journal of Virology. 2011; 85 (1): 366-377), both references cited in the IDS.
Schmidt et al. teach a recombinant HPIV1 encoding an RSV F protein used in a prime-boost vaccine method, see the last full paragraph on page 8, as required by instant claims 24 and 25.  The method described by Schmidt et al. necessarily includes the pharmaceutically acceptable carrier, as required in instant claim 23. In the abstract and “Approaches to vaccine development…” on page 5, Schmidt et al. teach intranasally administering live-attenuated HPIV1 and RSV vaccines, as required by instant claim 26. In Figure 2 and the first paragraph on page 8, Schmidt et al. describes infectious, attenuated, and self-replicating HPIV1 vectors, as required by instant claim 21, possess genes encoding N, P, M, F, HN, and L proteins, as required by instant claim 10, and possesses the CΔ170 and LY942A mutations required by instant claim 17. In Table 2, Schmidt et al. teach RSV F expression between the N and P proteins, as required by instant claim 12, in an HPIV3 vector.  
Schmidt et al. do not teach a truncated RSV F, where the ectodomain of the RSV F protein is linked to the transmembrane domain (TM) and cytoplasmic tail (CT) of the HPIV1 F protein, as required by instant claims 1 and 7.
McGinnes et al. teach linking the ectodomain of the RSV F to the transmembrane domain (TM) and cytoplasmic tail (CT) of a Newcastle Disease virus (NDV) vector, see the abstract and Figure 1.
One of ordinary skill in the art prior to the effective filing date would have been motivated to have linked the ectodomain of RSV F of McGinnes et al. to the transmembrane domain (TM) and cytoplasmic tail (CT) of the HPIV1 F protein of Schmidt et al. because McGinnes et al. teach that RSV F ectodomain expression induces a protective immune response after intranasal challenge. Expression of the ectodomain of RSV F of McGinnes et al. with the transmembrane domain (TM) and cytoplasmic tail (CT) of the HPIV1 F protein of Schmidt et al. would result in ectodomain expression on the virus envelope and a nucleic acid encoding the genome of the recombinant paramyxovirus, as required by instant claims 22 and 30, respectively, as evidenced by the neutralizing RSV F ectodomain antibody titers in Figure 5 of McGinnes et al. and the Figure 1 of Schmidt et al. One of ordinary skill in the art prior to the effective filing date would have been further motivated to have linked the ectodomain of RSV F to the transmembrane domain (TM) and cytoplasmic tail (CT) of the HPIV1 F protein of Schmidt et al. because Schmidt et al. teach HPIVs are common causes of respiratory diseases in children ranging in age from birth to 6 years old and the elderly, see the last three full paragraphs on page 2, as required by instant claims 27-29. One of ordinary skill in the art prior to the effective filing date would have been motivated to have linked the ectodomain of RSV F to the transmembrane domain (TM) and cytoplasmic tail (CT) of the HPIV1 F protein of Schmidt et al. to generate a bivalent vaccine against HPIV1 and RSV, as evidenced by see the last full paragraph on page 8 of Schmidt et al. One of ordinary skill in the art prior to the effective filing date would have had a reasonable expectation of success for linking the ectodomain of RSV F of McGinnes et al. to the transmembrane domain (TM) and cytoplasmic tail (CT) of the HPIV1 F protein of Schmidt et al. because both the NDV and HPIV1 viruses of McGinnes et al. and Schmidt et al., respectively, are paramyxoviruses and Schmidt et al. discuss expressing RSV F in an HPIV1 vector, see the last full paragraph on page 8. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. and McGinnes et al. as applied to claims 1, 7, 10, 12, 17, and 21-30 above, and further in view of Whitehead et al. (Journal of Virology. 1998; 72 (5): 4467-4471) and Lawlor et al. (Journal of General Virology. 2013; 94: 2627-2635), both references cited in the IDS.
See the teachings of Schmidt et al. and McGinnes et al. above. Neither reference teaches the RSV F ectodomain comprising HEK K66E and Q101P substitutions, as required by instant claim 2.
Whitehead et al. do, see RSV F “HEK” residue substitutions in Table 1.
One of ordinary skill in the art prior to the effective filing date would have been motivated to have introduced the RSV F “HEK” residue substitutions of Whitehead et al. into the RSV F ectodomain of McGinnes et al. expressed from the HPIV1 vector of Schmidt et al. because Lawlor et al. teach reduced growth for each mutation, see Figure 2, and additionally, altered fusogenicity of K66E, see Figures 3 and 4. One of ordinary skill in the art prior to the effective filing date would have had a reasonable expectation of success for introducing the RSV F “HEK” residue substitutions of Whitehead et al. into the RSV F ectodomain of McGinnes et al. expressed from the HPIV1 vector of Schmidt et al. because both “HEK” substitutions are located within the ectodomain, see the paragraph bridging the columns on page 367 of McGinnes et al. 
Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al., McGinnes et al., Whitehead et al., and Lawlor et al. as applied to claims 1, 2, 7, 10, 12, 17, and 21-30 above, and further in view of Kwong et al. (WO 2014/160463).
See the teachings of Schmidt et al., McGinnes et al., Whitehead et al., and Lawlor et al. above. While Lawlor et al. mention the position of residue 66 in pre-and post-conformational structures in both columns of the Discussion on page 2632, none of the references teach the RSV F stabilized in a pre-fusion conformation by one or more residue substitutions, as required by instant claim 3 or the specific residue substitutions recited in claim 16.
On page 2, lines 11-21, Kwong et al. teach an RSV F stabilized in a pre-fusion conformation by one or more residue substitutions including Sl55C, S290C, Sl90F, and V207L. Also see Figures 16, 25A-C, 45 and claims 1, 7, 26, 33, 34, 36, and 37.
One of ordinary skill in the art prior to the effective filing date would have been motivated to have introduced the RSV F pre-fusion conformation comprising residue substitutions Sl55C, S290C, Sl90F, and V207L of Kwong et al. into the RSV F ectodomain of McGinnes et al. comprising the HEK substitutions of Whitehead et al. and Lawlor et al. expressed from the HPIV1 vector of Schmidt et al. because Kwong et al. teach that stabilized pre-fusion conformations of RSV F generate “neutralizing immune responses that are many fold greater than that achieved with prior RSV F protein-based immunogens….”, see lines 37-39 on page 1. One of ordinary skill in the art prior to the effective filing date would have had a reasonable expectation of success for introducing the pre-fusion conformation residue substitutions of Kwong et al. into the RSV F ectodomain of McGinnes et al. comprising the HEK substitutions of Whitehead et al. and Lawlor et al. expressed from the HPIV1 vector of Schmidt et al. because the Sl55C, S290C, Sl90F, and V207L of Kwong et al. do not interfere with the HEK substitutions of Whitehead et al. and Lawlor et al. and all of the pre-fusion conformation substitutions of Kwong et al. are located within the ectodomain, see the paragraph bridging the columns on page 367 of McGinnes et al. 
  Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. and McGinnes et al. as applied to claims 1, 7, 10, 12, 17, and 21-30 above, and further in view of the seq alignment of Geneseq db access no ADJ97205 in WO2004010935 with instant SEQ ID 31.
See the teachings of Schmidt et al. and McGinnes et al. above. Neither reference teaches SEQ ID NO: 31, as required by instant claim 8.
The seq alignment of Geneseq database access no: ADJ97205 in WO2004010935 shares 100% sequence identity with instant SEQ ID 31, see the alignment provided.
One of ordinary skill in the art prior to the effective filing date would have been motivated to have linked the HPIV1 transmembrane domain (TM) and cytoplasmic tail (CT) of the HPIV1 F protein sequence of ADJ97205 to the RSV F ectodomain of McGinnes et al. because ADJ97205 to generate a bivalent vaccine against HPIV1 and RSV, as evidenced by the description accompanying the sequence alignment and the last full paragraph on page 8 of Schmidt et al. One of ordinary skill in the art prior to the effective filing date would have had a reasonable expectation of success for linking the ectodomain of RSV F of McGinnes et al. to the transmembrane domain (TM) and cytoplasmic tail (CT) of the HPIV1 F sequence of ADJ97205
because both the NDV and HPIV1 viruses of McGinnes et al. and Schmidt et al., respectively, are paramyxoviruses and Schmidt et al. discuss expressing RSV F in an HPIV1 vector, see the last full paragraph on page 8. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. and McGinnes et al. as applied to claims 1, 7, 10, 12, 17, and 21-30 above, and further in view of the seq alignment of Geneseq db access no BBN47168 in USPgPub 2014271699 with instant SEQ ID 135.
See the teachings of Schmidt et al. and McGinnes et al. above. Neither reference teaches SEQ ID NO: 135, as required by instant claim 9.
The seq alignment of Geneseq database access no: BBN47168 in USPgPub 2014271699  shares 91% sequence identity with instant SEQ ID 135, see the alignment provided.
One of ordinary skill in the art prior to the effective filing date would have been motivated to have linked the RSV F ectodomain sequence of BBN47168 to the HPIV1 transmembrane domain (TM) and cytoplasmic tail (CT) of the HPIV1 F protein of Schmidt et al. because the description of BBN47168 accompanying the sequence alignment states that the sequence is an effective immunogen for treating and preventing RSV.  Additionally, the ordinary artisan prior to the effective filing date would have been motivated to have generated a bivalent vaccine against HPIV1 and RSV, as evidenced by the last full paragraph on page 8 of Schmidt et al. One of ordinary skill in the art prior to the effective filing date would have had a reasonable expectation of success for linking the ectodomain of RSV F of BBN47168 to the transmembrane domain (TM) and cytoplasmic tail (CT) of the HPIV1 F of Schmidt et al. because both the NDV and HPIV1 viruses of McGinnes et al. and Schmidt et al., respectively, are paramyxoviruses and Schmidt et al. discuss expressing RSV F in an HPIV1 vector, see the last full paragraph on page 8. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. and McGinnes et al. as applied to claims 1, 7, 10, 12, 17, and 21-30 above, and further in view of Lamb, R. A., and Parks, G. D. ((2013). “Paramyxoviridae,” in Fields virology, 6th Edn,
eds D. M. Knipe and P. M. Howley (Philadelphia, PA: Lippincott, Williams & Wilkins), 957–995).
See the teachings of Schmidt et al. and McGinnes et al. In Table 2, Schmidt et al. teach RSV F expression between the N and P proteins, as required by instant claim 12, in an HPIV3 vector. Neither reference teaches expressing the heterologous RSV F ectodomain as the first or second gene downstream of the genomic promoter.
However, Lamb and Parks teach that genes expressed proximal to the promoter are transcribed in the greatest quantities, see “Viral Transcription” beginning on page 982. Therefore, the ordinary artisan prior to the effective filing date would have been motivated to have expressed the heterologous RSV F ectodomain as the first or second gene downstream of the genomic promoter with a reasonable expectation of success, as evidenced by Lamb and Parks.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. and McGinnes et al. as applied to claims 1, 7, 10, 12, 17, and 21-30 above, and further in view of Oliver et al. (US 7,425,618).
See the teachings of Schmidt et al. and McGinnes et al. Neither reference teaches that at least 90% of the virus particles produced by a host cell infected with the HPIV1 vector comprise a virus envelope expressing the RSV F ectodomain, as required by instant claim 20.
Oliver et al. teach production and release of at least 90% of the virus particles produced by a host cell infected with a recombinant RSV, see column 26, lines 16-47 and column 28, line 41 to line 19 of column 29.
One of ordinary skill in the art prior to the effective filing date would have been motivated to have produced at least 90% of the virus particles produced by a host cell infected with a recombinant paramyxovirus to achieve a therapeutically effective amount for prophylactic efficacy, see column 26, lines 16-47 and column 28, line 41 to line 19 of column 29 of Oliver et al. 
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. and McGinnes et al. as applied to claims 1, 7, 10, 12, 17, and 21-30 above, and further in view of seq alignment of Geneseq db access no ADJ97204 in WO2004010935, 2007, with instant SEQ ID NO: 24.
See the teachings of Schmidt et al. and McGinnes et al. above. Neither reference teaches SEQ ID NO: 24, as required by instant claim 31.
The seq alignment of Geneseq database access no: ADJ97204 in WO2004010935 shares 100% sequence identity with instant SEQ ID 24, see the alignment provided.
One of ordinary skill in the art prior to the effective filing date would have been motivated to have included the HPIV1 nucleoprotein of ADJ97204 in the HPIV1 vector of Schmidt et al. expressing the RSV F ectodomain of McGinnes et al. 4 to generate a bivalent vaccine against HPIV1 and RSV, as evidenced by the description accompanying the sequence alignment and the last full paragraph on page 8 of Schmidt et al. One of ordinary skill in the art prior to the effective filing date would have had a reasonable expectation of success for including the HPIV1 nucleoprotein of ADJ97204 in the HPIV1 vector of Schmidt et al. expressing the RSV F of McGinnes et al. because both the NDV and HPIV1 viruses of McGinnes et al. and Schmidt et al., respectively, are paramyxoviruses and Schmidt et al. discuss expressing RSV F in an HPIV1 vector, see the last full paragraph on page 8. 
Allowable Subject Matter
Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach or suggest SEQ ID NO: 32.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898. The examiner can normally be reached M-F, generally 5:30 AM-5 PM, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shanon A. Foley/Primary Examiner, Art Unit 1648